Crew III, J.
Appeal from an order of the Supreme Court (Rumsey, J.), entered July 2, 2001 in Cortland County, which partially denied defendants’ motion for summary judgment dismissing the amended complaint.
Plaintiff commenced this action seeking to recover for injuries allegedly sustained while he was an inmate at the Cortland County Jail. On the morning of October 12, 1998, plaintiff and other inmates were engaged in the daily task of cleaning their assigned cell block when, while attempting to remove toilet paper from a wall adjacent to the guard station, plaintiff slipped and fell from the sloped roof of an interior storage closet. Plaintiff’s amended complaint set forth four causes of action sounding in common-law negligence and violations of Labor Law §§ 200, 240 (1) and § 241 (6). Following joinder of issue and discovery, defendants moved for summary judgment dismissing the amended complaint. Supreme Court granted the motion to the extent of dismissing plaintiff’s Labor Law § 240 (1) and § 241 (6) causes of action. This appeal by defendants ensued.
*796As a starting point, plaintiff concedes that dismissal of his Labor Law § 200 cause of action is warranted inasmuch as an inmate is not an employee subject to the protection of the Labor Law (see, D’Argenio v Village of Homer, 202 AD2d 883, 884). Turning to the common-law negligence claim, the record reflects that on the morning of plaintiffs accident, Undersheriff Lee Price and Lieutenant Jack Vancise toured plaintiff’s cell block, whereupon Price apparently noticed toilet paper on the wall in question and indicated that it needed to be removed. Although the record makes plain that neither Price, Vancise nor Paul Knapp, the correction officer in charge of plaintiff’s cell block, told plaintiff to remove the toilet paper from the wall adjacent to the guard station, and although plaintiff concedes that he was not given a direct order to do so, plaintiff argues, and Supreme Court found, that there nonetheless was a question of fact as to whether a person in plaintiffs position could reasonably interpret Price’s expressed desire to have the toilet paper removed as an actual order to do so. We cannot agree.
To be sure, the record indicates that plaintiff and at least one other inmate interpreted Price’s statement to mean that the inmates indeed were supposed to clean the toilet paper off the wall. Two observations regarding the alleged significance of Price’s statement must be made. First, given plaintiff’s concession that he was not given a direct order to clean the wall in question, his subjective interpretation of Price’s statement is of no moment. Simply stated, neither plaintiff’s pride in his work, his stated desire to have a clean cell block nor the absence of a direct order not to clean the wall is sufficient to raise a question of fact as to defendants’ negligence. Moreover, and indeed more significantly, plaintiff’s personal and entirely subjective belief that he was expected to clean the wall is insufficient to create a legal duty on the part of defendants. Stated another way, if the underlying fact pattern here does not impose a legal duty upon defendants (and, in the absence of a directive to clean the wall and a corresponding failure to provide appropriate equipment to do so, it plainly does not), plaintiff cannot utilize his own interpretation of what he thought he was supposed to do or how he thought he was supposed to do it in order to create a legal duty on the part of defendants that would not otherwise exist.* Accordingly, defendants are entitled to dismissal of the amended complaint in its entirety.
*797Mugglin and Rose, JJ., concur.

 Our holding in this regard does not, as the dissent suggests, limit the duty of care owed to inmates to only those situations where a correctional authority gives an inmate a direct order to perform a specific task. Nonethe*797less, the facts of this particular case simply are not sufficient to create a legal duty on the part of defendants.